Judgment of separation in favor of plaintiff wife affirmed in all respects, without costs to either party. The amount awarded as support for the wife is adequate as measured by the standard of living of the parties prior to the separation, and as conditioned by the present needs of the two sons. Should the sons require little or no support in the future, and assuming that the other relevant factors remain unchanged, the wife may apply for additional support. A court, realistically, may take notice of the fact that at certain levels the parents of children attending college and graduate school forego, to some extent, otherwise desired financial benefits from their own resources in favor of their children’s education. When these exigencies subside it is equally common for the standard of the parents to rise to a higher level. The record in this case satisfies such an analysis. Hence, it may be that the wife should be permitted to apply for an increase in her support level commensurate with the funds then available for the support of both the husband and the wife, subject, of course, to other relevant standards and limitations (cf. Phillips v. Phillips, 1 A D 2d 393, 397-398, affd. 2 N Y 2d 742; Hunter v. Hunter, 10 A D 2d 291, 295). Concur—Breitel, J. P., Valente and Stevens, JJ.; McNally and Steuer, JJ., dissent in the following memorandum: We dissent and vote to modify the judgment of separation by increasing permanent alimony for the support and maintenance of the plaintiff to the sum of $1,500 per month. On this record we believe the award of permanent alimony was inadequate. [25 Misc 2d 938.]